Case 2:17-cv-00984-ODW-JC Document 67 Filed 12/13/18 Page 1 of 2 Page ID #:1084



   1                                             NOTE: CHANGES HAVE BEEN
                                                 MADE TO THIS DOCUMENT
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9        CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 10
 11    KARI EISENACHER and DAVID                 Case No.: 2:17-CV-00984 ODW(JCX)
       EISENACHER, individuals,
 12
                           Plaintiffs,           [PROPOSED] ORDER GRANTING
 13                                              JOINT MOTION TO AMEND THE
       v.                                        SCHEDULING ORDER AND TO
 14                                              CONTINUE THE PRETRIAL AND
       BMW OF NORTH AMERICA, LLC                 TRIAL DATES
 15    et al.
                                                 Judge:              Otis D. Wright II
 16                        Defendants.           Magistrate Judge:   Jacqueline Chooljian
                                                 Complaint Filed:    December 8, 2016
 17                                              Trial Date:         February 19, 2019
 18           Based on the Joint Motion of the Parties, and good cause appearing, IT IS
 19    ORDERED as follows:
 20           1.    The deadline to file pre-trial documents including: Proposed Pre-trial
 21    Conference Order, Memorandum of Contentions of Fact and Law, Joint Witness
 22    List, and Joint Exhibit List, Proposed Findings of Fact and Conclusions of Law;
 23    Joint Status Report re: Settlement shall be continued from January 21, 2019 to
 24    March 25, 2019;
 25           2.    The deadline to file Motions in Limine and the Final Pretrial
 26    Conference at 1:30 p.m. shall be continued from January 28, 2019 to April 1, 2019;
 27           3.    The deadline to file Oppositions to Motions in Limine shall be
 28    continued from February 4, 2019 to April 8, 2019;
                                                 1              Case No: 2:17-cv-00984 ODW (JCx)
            [PROPOSED] ORDER GRANTING JOINT MOTION TO AMEND THE SCHEDULING ORDER AND TO
                               CONTINUE THE PRETRIAL AND TRIAL DATES
Case 2:17-cv-00984-ODW-JC Document 67 Filed 12/13/18 Page 2 of 2 Page ID #:1085



   1         4.    The Hearing on Motions in Limine shall be continued from
   2   February 11, 2019 to April 15, 2019, at 1:30 p.m.;
   3         5.    The deadline to file Final Trial Exhibit Stipulation shall be continued
   4   from February 14, 2019 to April 25, 2019; and
   5         6.    The Trial shall be continued from February 19, 2019 to April 30, 2019,
   6   at 9:00 a.m..
   7
   8         All other dates and deadlines remain unchanged.
   9
 10    IT IS SO ORDERED.
 11
 12    DATED: December 13, 2018              By:_____________________________
                                               HON. OTIS D. WRIGHT II
 13                                            United States District Court Judge
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2               Case No: 2:17-cv-00984 ODW (JCx)
          [PROPOSED] ORDER GRANTING JOINT MOTION TO AMEND THE SCHEDULING ORDER AND TO
                             CONTINUE THE PRETRIAL AND TRIAL DATES
